Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pernot (US 2013/0260334) in view of Scianamblo (US 2006/0228669).
Regarding claim 1, Pernot discloses an endodontic file in FIGS 10-11 for treatment of a dental nerve, the endodontic file comprising : a head part (1) ; a tissue removing blade part (see figure below) inserted into a root canal and removing diseased nerves; a stress dispersing part (along E-E) disposed between the head part and the tissue removing part and formed of a plurality of helical coil spring rods (21 forms helical coil spring rods), the helical coil spring rods each having the same inner diameter and central axis in the cross section perpendicular to a longitudinal direction of the endodontic file (as shown in FIGS 10-11 to be symmetrical about the central 

    PNG
    media_image1.png
    363
    776
    media_image1.png
    Greyscale

Pernot fails to teach wherein a cross section of the tissue removing blade part is configured to have a triangular shape.
However, Scianamblo discloses an endodontic file in FIGS. 21D-E which has a triangular cross section.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Pernot, by requiring wherein a cross section of the tissue removing blade part is configured to have a triangular shape, as taught by Scianamblo, for the purpose of cutting an appropriate shape of the canal.
Regarding claims 2-4, 6, and 8-9, Pernot/Scianamblo discloses each and every structural element of the endodontic file as forth above and further discloses a plurality of helical coil spring rods (each of 22 shown is a spring rod); (claim 3) wherein the coil spring rods are intertwined along a 
(claims 2, 6, and 8-9) Pernot teaches that the endodontic file has a plurality of helical coil spring rods (22), a tissue removing blade part (Fig. 16 along D-D) and a horizontal through hole along a longitudinal direction (FIG. 16 shows a horizontal through hole between the two sections of 22) and that it has a central axis (the longitudinal axis), but is silent as to the method of manufacture of each of the structural components addressed above. The limitations of claims 2, 6, and 8-9 are being treated as a product by process limitations; that is, that the structural components listed above are made by a method of manufacturing. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Pernot is silent as to the process used to form the plurality of helical coil spring rods (22), a tissue removing blade part (FIG. 16 along D-D) and a horizontal through hole along a longitudinal direction (FIG. 16-17 show a horizontal through hole) and that it has a central axis (the longitudinal axis), it appears that the product in Pernot/Scianamblo would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is an endodontic file with a plurality of helical coil spring rods (22), a tissue removing blade part (FIG. 16 along D-D) and a horizontal through hole along a longitudinal direction (FIG. 16-17 shows a horizontal through hole between the two sections of 22) and that it has a central axis (the longitudinal axis).
Response to Arguments
Applicant's arguments filed 09 August 2021 have been fully considered but they are not persuasive. 
On page 6, applicant argues that Pernot is silent to the stress dispersing part. However, as set forth above as construed under broadest reasonable interpretation Pernot teaches a stress dispersing part as shown.
On page 6, applicant further argues “Pernot failed to teach or suggest the stress dispersing part that is distinguished from the tissue removing part. This deficiency is not remedied by a reference of record”. However, such are broad limitations and construed as “parts”/portions which under broadest reasonable interpretation do not have specific boundaries as defined under the scope of the currently pending claim.
On pages 6-7, applicant argues that Pernot fails to teach “the tissue removing blade part is assembled to an end of the stress dispersing part”. As such is an apparatus claim the resultant structure is not limited to the method of manufacture, only the final structure. As shown above it is shown under broadest reasonable interpretation that the tissue removing blade part is assembled to an end of the stress dispersing part.
For these reasons applicants arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/13/2021